Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0254944 A1 to Muri et al.
Re claim 1, Muri discloses: A method for enhancing revenue generation ([0005], [0008], [0020], [0023], [0028], [0049], describes using a smart wearable athletic device 12 to determine when the device should be replaced or reconditioned) comprising: 
monitoring a performance of a sporting activity by a participant with a participant activity monitoring unit, wherein the sporting activity involves use of equipment, and wherein said activity is performed in varied locations throughout said performance; 
[0020]-[0023] describes monitoring a wearable athletic device 12 such as a jogging or running or hiking shoe or downhill ski, and tracking the condition or health of the device. [0023], [0026], [0028], [0035] The condition of the device is calculated based on monitored parameters that can include distance traveled or steps taken by a user, completion of a cycle, or a passage of time, wherein at least distance traveled may be measured using a GPS device.
determining a location of said participant during said sporting activity and outputting geographic position data indicating said location by the participant activity monitoring unit; [0023], [0026], [0028], [0035], ‘GPS’, “the first measurement device 16 is a GPS device. In such embodiment, the distance traveled may be determined from coordinates provided by the GPS device. This information may be used directly by the microprocessor 26
storing performance information corresponding to said sporting activity in a participant activity monitoring unit; correlating said stored performance information associated with said performance of the sporting activity with the geographic position data of said equipment during the activity and delivering comparative performance data based on said correlation by a participant performance correlator; [0021], [0039] describes calculating and storing, by a processor 26 in memory 24, values for wear and/or remaining life in terms of a time, distance, or number of steps taken and 
providing information to said participant based on said comparative performance data by a feedback module, wherein the information comprises recommendations regarding equipment replacement and/or upgrading, which recommendations are based on said geographic position data, and wherein the information regarding equipment replacement and/or upgrading further comprises an advertisement from a provider of the equipment. [0020] describes that, “the monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted). In some embodiments, the only interaction between the monitoring system 14 and the wearable athletic device 12 is that the wearable athletic device 12 is replaced reconditioned, or repaired based on an output from the monitoring system 14.”
[0041] describes that, “The output device 34 may be in the form of an audio signal that advises a user that the condition of the wearable athletic device 12 has reached a predetermined level and/or that it is recommended that the wearable athletic device 12 be replaced, either eminently or within a prescribed time period. The audio signal can be in the form of a verbal indication, a tone, a pitch, a series or tones, and the like. In some embodiments, a different verbal indication is provided depending on differing wear conditions of the wearable athletic device 12. For example, a change in pitch or a different verbal 
[0049] describes that, “a signal may be provided to notify a user that the wearable athletic device 12 should be replaced. The upper limit may be varied, depending of the type, brand, model, age, etc. of the wearable athletic device 12. In other embodiments, various predetermined wear levels may be selected at which different output signals are generated as the total wear exceeds each level.”
	The Examiner notes that recommendations for replacement, reconditioning, or adjustment based on a level of wear determined based at least in part on distance traveled, wherein this distance traveled can be measured by GPS, meets the preceding claim limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715